Weltner, Justice.
The former wife filed a modification petition in 1986, pursuant to a divorce decree of 1982. The trial court awarded her attorney fees under OCGA § 19-6-19 (d), which became effective in 1984.1
1. The issue of attorney fees in divorce cases is remedial and ought to be considered broadly by the trial court. See generally OCGA § 1-3-5 and Bryan v. Bryan, 242 Ga. 826, 828-9 (251 SE2d 566) (1979). Accordingly, we will apply this provision to modification petitions filed after its effective date, without regard to the date of the underlying decree.
2. To the extent that Norman v. Norman, 255 Ga. 32 (334 SE2d 687) (1985) might indicate to the contrary — as to attorney fees — it is disapproved. Compare Haselden v. Haselden, 255 Ga. 366, 368 (338 SE2d 257) (1986). Summerlin v. Summerlin, 247 Ga. 5 (274 SE2d 523) (1981), relating only to modification, is inapplicable.
3. The trial court’s award of attorney fees was not error.

Judgment affirmed.


All the Justices concur.


 OCGA § 19-6-19 (d) permits an award of attorney fees to the prevailing party “[i]n proceedings for the modification of alimony for the support of a spouse or child pursuant to the provisions of this Code section.”